PER CURIAM.
Motion granted, for the reason that the testimony taken on deposition in this court was- available to libelant on the trial in the district court, witness and hooks being both present there; that it does not appear that he was prevented from presenting .such .testimony except by his own choice; that he was as well informed as to its materiality under the issues when he closed his case as he is now, and was expressly notified by respondent’s motion to dismiss that the latter contended libelant’s proof as to the amount of labor performed was insufficient.